IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                         AT JACKSON



FRED J. BOWEN,                               )
                                             )
         Petitioner,                         ) C. C. A. NO. 02C01-9701-CC-00016
                                             )
vs.                                          ) LAKE COUNTY
                                             )
BILLY COMPTON, WARDEN,                       ) No. 96-7506

         Respondent.
                                             )
                                             )
                                                                    FILED
                                                                      April 17, 1997

                                           ORDER                   Cecil Crowson, Jr.
                                                                    Appellate C ourt Clerk




                This matter is before the Court upon the state’s motion to dismiss the

above-captioned appeal. The petitioner filed a petition for writ of habeas corpus in the

trial court claiming that his sentence has expired due to the miscalculation of certain

sentencing credits. The petitioner was originally convicted of first degree murder and

sentenced to death in 1970, but his sentence was subsequently commuted to ninety-

nine years. The trial court denied the petition. The petitioner timely filed notice of

appeal, and both the record and petitioner’s brief have already been filed with this

Court.



                In its motion, the state argues that the trial court properly denied relief in

this case because it does not appear from the face of the judgment or record that the

petitioner’s sentence has expired. See Archer v. State, 851 S.W.2d 157, 164 (Tenn.

1993). The state further contends that the issue raised by the petitioner is not a proper

consideration for habeas corpus relief, but rather must be challenged under the Uniform

Administrative Procedures Act. We agree. See Brigham v. Lack, 755 S.W.2d 469, 471

(Tenn. Crim. App.), perm. to appeal denied, (Tenn. 1988); State v. Warren, 740 S.W.2d

427, 428 (Tenn. Crim. App. 1986), perm. to appeal denied, (Tenn. 1987).



                Accordingly, finding no error of law mandating reversal, it is hereby

ORDERED that the judgment of the trial court is affirmed in accordance with Rule 20,
Rules of the Court of Criminal Appeals. It is FURTHER ORDERED that counsel’s

motion to withdraw from further representation of the petitioner is denied. This order,

however, does not preclude counsel from filing a motion pursuant to Rule 14, Rules of

the Supreme Court.



             Enter, this the ___ day of April, 1997.




                                         _____________________________
                                         PAUL G. SUMMERS, JUDGE




                                         _____________________________
                                         JOE B. JONES, PRESIDING JUDGE




                                         _____________________________
                                         DAVID G. HAYES, JUDGE




                                            2